Mr. Justice Gordon
delivered the opinion of the court,
*113In the case of Moore v. Allegheny City, 6 Harris 55, it was said, by Mr. Justice Bell, that, as an executive officer, a collector is not liable for acts done in the execution of his precept, apparently regular, and emanating from persons having authority over the subject. The ruling in this case is approved in Cunningham v. Mitchell, 17 P. F. Smith 78, and the doctrine, therein stated, reiterated. Now, there is no doubt about the power of the authorities of the borough of South Bethlehem to levy borough taxes, or that their warrant empowered Buck, the defendant below, to collect such taxes. It is also a fact that the property of Daniel Ritter, the prosecutor, had been assessed as lying in the aforesaid borough. The allegation, however, is that the assessment was irregular, in that the property was not embraced within the borough lines, and also because the duplicate, in which the assessment was made, was not returned to the county commissioners. There is no doubt about the correctness of this allegation, but then who was responsible for these mistakes ? Surely not Buck; he had no power to revise what his superiors had done. Whether Ritter’s property lay in the borough, or in Saucon township, could only be determined by a survey which the defendant had no power to make. He did what he could to ascertain the correctness of his duplicate; he had applied to the assessor and was by that officer informed that the assessment w'as correct; he had applied for an exoneration and was refused; there was, therefore, nothing left for him to do but to collect the taxes. It was not his business to revise the assessments or survey the borough lines, but it was his business, as a ministerial officer, to obey the directions of his warrant. The irregularity, in this case, is certainly no greater than that in Cunningham v. Mitchell, where the school directors had assessed a bounty tax, though the township had never agreed to pay bounties. The error, in the present case, originated with the assessor and county commissioners, for Snyder, the assessor, says the commissioners told him to put this assessment in the duplicate of South Bethlehem. Prima facie, then, Ritter’s property was properly assessed in the borough, and though this was afterwards found to be a mistake, it would be out of all character to make the collector liable criminally for the fault of his superiors.
But, again, it was a mistake to suppose 'that an indictment, on a charge such as this, can be supported under the Act of May 27th J841, Pamph. L. 400. The eighth section of that act, the one relied upon to sustain this indictment, is intended to prevent fraudulent voting. On what other hypothesis can the provisions be explained, that no county treasurer, county commissioner, or collector of taxes in any township, ward or district, nor any other person on his or their behalf, shall receive payment, or give any receipt for the payment of taxes that have not been duly assessed, and that neither of the persons above named shall receive payment, *114or give any receipt for the payment of any taxes, from the payment of which the party assessed has been exonerated according to law, unless the party so exonerated shall himself appear in his own proper person, and tender payment of the taxes from which he has been so exonerated. Now, it is very clear, that all this is directed against the voluntary payment and receipt of taxes, and not against the enforcement of such payment by legal process. And if it is not meant to prevent the use of tax receipts, improperly obtained, as a fictitious qualification for voting, then we know not what it does mean. For why, ordinarily, should one, who has been exonerated, not be permitted to pay his taxes by the hand of another, or why should he not be permitted, voluntarily, to pay a tax irregularly assessed ?
It follows, from either view of the case, as above taken, that the defendant has been convicted without warrant of law.
The sentence of the Court of Quarter Sessions is reversed and set aside, and record remanded.